               Case 20-19203-RAM            Doc 23     Filed 09/23/20   Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov


IN RE:                                            Case No. 20-19203-RAM
Raul Espinosa                                     Chapter 13
a/k/a Raul Espinosa Nodarse

       Debtor.                                /


                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       Steven G. Powrozek, Esq., hereby gives notice of appearance in this cause as Counsel for

Creditor, Ally Bank. The Clerk shall furnish a copy of all pleadings to the undersigned that

would be served upon creditors in this case. For reference, the vehicle associated with the

undersigned      representation   is    a    2013       BMW     3    Series   Automobile,      VIN:

WBADX7C55DE746379.


                                                  /s/Steven G. Powrozek
                                                  Steven G. Powrozek
                                                  FL Bar # 0316120
                                                  Shapiro, Fishman & Gaché, LLP
                                                  Attorney for Secured Creditor
                                                  4630 Woodland Corporate Blvd.
                                                  Suite 100
                                                  Tampa, FL 33614
                                                  Telephone: 813-367-5813
                                                  Fax: (813) 880-8800
                                                  E-mail: spowrozek@logs.com

                                  CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the

Southern District of Florida and I am in compliance with the additional qualifications to practice in

this Court as set forth in Local Rule 2090-1(A).
             Case 20-19203-RAM         Doc 23    Filed 09/23/20    Page 2 of 2




       I hereby certify that a true and correct copy of the foregoing notice has been sent via

CM/ECF electronic filing or via First Class U.S. Mail to the following on this 23rd day of

September 2020.

Raul Espinosa, 1535 W. 3rd Avenue, Hialeah, FL 33010

Robert Sanchez, Esq., 355 West 49th Street, Hialeah, FL 33012

Nancy K. Neidich, POB 279806, Miramar, FL 33027

United States Trustee, 51 SW First Avenue, Suite 1204, Miami, FL 33130

                                           /s/Steven G. Powrozek
                                           Steven G. Powrozek
                                           FL Bar # 0316120
                                           Shapiro, Fishman & Gaché, LLP
                                           Attorney for Secured Creditor
                                           4630 Woodland Corporate Blvd.
                                           Suite 100
                                           Tampa, FL 33614
                                           Telephone: 813-367-5813
                                           Fax: (813) 880-8800
                                           E-mail: spowrozek@logs.com

20-324198
